Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 1 of 10




          EXHIBIT 3
           Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 2 of 10




From:                                 Katie Sullivan <katie@streamlinefamilyoffice.com >
Sent:                                 Wednesday, January 31, 2018 9:22 PM
To:                                   John van Merkensteijn
Subject:                              Re: Suing Is Canada's New Asset Class as Investors Bet on Claims - Bloomberg



Fantastic. Look forward to connecting. Also interested in hearing your perspective related to Daniel Israel and some
thoughts I have related to angling to influence the Board.

On Jan 31, 2018, at 3:40 PM, John van Merkensteijn <jhvm@rossteq.com > wrote:


        We were of course hoping to get hi to the right headspace but instead his not going created a zen
        moment for Zelman

        I will explain when we talk




        John H. van Merkensteijn III
        Phone (212) 769-4055
        ihyrn@rossteq.com



        From: Katie Sullivan <Katie@Streamlinefamilyoffice.com >
        Date: Wednesday, January 31, 2018 at 2:53 PM
        To: John van Merkensteijn <jhvm@rossteq.com >
        Subject: Re: Suing Is Canada's New Asset Class as Investors Bet on Claims - Bloomberg


        Will do! He likes to communicate on WhatsApp he's my only contact on that app.

        I'm glad to be here. Told him the last week that he can sometimes let his oars go and move downstream
        every once and a while! I know we'll get to a solution — shifting resistance away will be a huge key. I
        was so excited for him to go with you & David last Friday but best if he's in the right head space.

        On Jan 31, 2018, at 2:46 PM, John van Merkensteijn <jhvm@rossteq.com > wrote:


                Keep me copied on anything you say to please
                So glad you have come on board I think it is making a huge difference to Steven and
                what he's doing



                John H van Merkensteijn,lll
                1 212 769 4055
                JHvM@rossteq.com

                Sent from my iPhone


                                                              1




                                                                                                                     JVM 006399
Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 3 of 10



   On Jan 31, 2018, at 2:45 PM, Katie Sullivan <Katie@Streamlinefamilyoffice.com > wrote:


          Saw this yesterday as well! Sent to SRD.

           http://www.burfordcapital.com/blog/legal-finance-trends-us-canada/

          On Jan 31, 2018, at 2:39 PM, John van Merkensteijn
          <jhvm@rossteq.com > wrote:




                  John H. van Merkensteijn III
                  Phone (212) 769-4055
                  ihyrn@rossteq.com



                  From: Ian Watson - London
                  <iw@watsonassetmanagement.com>
                  Date: Wednesday, January 31, 2018 at 2:21 PM
                  To: John van Merkensteijn <jhvm@rossteq.com>,
                  Steven Donziger
                  <sdonziger@donzigerandassociates.com>
                  Subject: Suing Is Canada's New Asset Class as
                  Investors Bet on Claims - Bloomberg




                          https://www. bloomberg.com/news/arti
                          cles/2018-01-31/suing-is-canada-s-new-
                          asset-class-as-investors-bet-on-
                          outcomes



                          Suing Is
                          Canada's
                          New Asset
                          Class as
                          Investors Bet
                          on Claims

                                              2




                                                                                            JVM 006400
Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 4 of 10



                    More stories by Allison
                    McNeelvJanuary 31, 2018,
                    4:01 AM PST

                    Investors are moving into
                    Canada to capitalize on an
                    untapped opportunity:
                    financing lawsuits.

                    IMF Bentham Ltd. is looking
                    to finance commercial
                    litigation in the country, as
                    well as restructurings and
                    insolvencies, as part of the
                    Australian firm's global
                    expansion. The company has
                    looked at 225 prospective cases
                    since opening a Toronto office
                    in January 2016 under the
                    banner Bentham IMF Canada.
                    It's financed six commercial
                    litigation cases since July,
                    according to Tania Sulan, chief
                    investment officer for Canada.

                    "Even mid-sized companies --
                    who has got a couple of million
                    dollars of disposable cash that
                    they can put towards a
                    litigation dispute? It's just not
                    accessible to the vast majority
                    of companies," she said in an
                    interview.

                    Litigation financing has existed
                    for years in Australia and the
                    U.S. but not in Canada due to a
                    widely held interpretation of a
                                    3




                                                                         JVM 006401
Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 5 of 10

                    provision of common law that
                    says third parties can't fund
                    and profit from litigation.
                    Bentham began to receive
                    applications to fund Canadian
                    cases as far back as 2014, she
                    said.

                    But it was a 2015 civil suit
                    involving Valeant
                    Pharmaceuticals International
                    Inc, in which a Ontario court
                    judge ruled that he couldn't see
                    why third-party financing
                    would be inappropriate, that
                    opened the door for players
                    like Bentham to Canada. In
                    2017, Bentham and one of its
                    clients voluntarily disclosed
                    their financing agreement in a
                    case before the Canadian
                    Federal Court, and the
                    presiding judge said the court
                    had no jurisdiction to approve
                    or block the arrangement.

                    Upfront Costs

                    In litigation financing, the
                    investor agrees to cover the
                    plaintiffs legal costs in
                    exchange for a cut of the
                    financial reward if the claim is
                    successful. If their client loses,
                    Bentham gets nothing.
                    Furthermore, in Canada,
                    Bentham is on the hook for at
                    least part of the other side's
                    legal costs if their client
                    doesn't win, an additional risk
                                     4




                                                                         JVM 006402
Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 6 of 10

                    that discourages companies
                    from pursuing claims, Sulan
                    said. Bentham is a publicly
                    traded company that funds its
                    cases through shareholder
                    money.

                    The potential for lucrative
                    returns hinges on picking the
                    right cases to back. Bentham
                    looks for claims where the
                    potential award is at least 10
                    times the cost of the lawsuit,
                    with a typical investment of
                    C$500,000 ($405,000) to
                    fund a contract dispute in
                    Ontario, Sulan said. Bentham
                    doesn't target a specific
                    percentage return but
                    generally aims to get its
                    investment back plus two
                    times the invested amount, she
                    said.

                    Distressed Deals

                    The firm has yet to finance a
                    restructuring or insolvency
                    claim but that kind of
                    financing is expected to be a
                    key part of their business, she
                    said. In such a case, the
                    financing might be used for a
                    trustee to pursue claims on
                    behalf of creditors or to allow a
                    struggling company pay its
                    lenders while it makes a claim
                    against its suppliers.


                                    5




                                                                         JVM 006403
Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 7 of 10



                    "Many cases just would never
                    get off the ground without the
                    support of a litigation funder,"
                    she said. "If there's meritorious
                    litigation that's not being
                    pursued because the litigant
                    can't afford it, then we have a
                    role to play."

                    A potential challenge for
                    Bentham expanding into
                    Canada is the fact that there is
                    less case law compared with
                    other jurisdictions, meaning
                    that expectations for legal
                    outcomes can be less certain,
                    according to Kyle Kashuba, a
                    partner in corporate
                    restructuring and litigation at
                    Torys LLP. Typically most
                    litigation cases settle before
                    going to trial, a less risky
                    outcome, he said by phone
                    from Calgary.

                    "If I'm on the other side of a
                    case where it's purely a finance
                    exercise, you might rely on that
                    a little bit more and say 'OK,
                    we'll see you at trial,"' he said.
                    "There's an uncertainty any
                    time you go to trial."

                    Australian Similarities

                    But Canada's similarity to
                    Australia's common law
                    system is a primary reason why

                                    6




                                                                         JVM 006404
Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 8 of 10

                    Bentham decided to expand
                    here, Sulan said. There are
                    currently two other lawyers
                    working in the Toronto office
                    with plans to add more, she
                    said.

                    Leanne Williams, a
                    restructuring partner at
                    Thornton Group Finnigan LLP,
                    said that she could see interest
                    in third-party litigation
                    financing in a case where there
                    is a serious legal issue such as
                    fraud.

                    For example, her firm acted for
                    Hollinger Inc., the former
                    holding company at the center
                    of Conrad Black's newspaper
                    empire that filed for
                    bankruptc), in 2007. The
                    advisers implemented a unique
                    fee structure and appointed a
                    litigation trustee to pursue
                    claims against the company's
                    former directors. The
                    recoveries in Hollinger were
                    "quite successful" and if third-
                    party financing had been in
                    Canada at that point, it might
                    have been a good fit for a
                    litigation funder, she said.

                    "A small group of creditors
                    might not want to fund that
                    potential litigation because
                    they already have a lot of losses
                    and they don't want to throw
                    good money after bad," she
                                    7




                                                                         JVM 006405
             Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 9 of 10

                                              said. "I think that's something
                                              that people probably would
                                              have looked at."

                                              — With assistance by David
                                              Glavin


                                     Ian Watson
                                     Tel: +1 250 935 0240
                                     Mob: +1 250 204 4486
                                     iw@watsonassetmanagement.com




                           Disclaimer

                           The information contained in this communication from the sender is
                           confidential. It is intended solely for use by the recipient and others authorized
                           to receive it. If you are not the recipient, you are hereby notified that any
                           disclosure, copying, distribution or taking action in relation of the contents of
                           this information is strictly prohibited and may be unlawful.

                           This email has been scanned for viruses and malware, and may have been
                           automatically archived by Mimecast Ltd, an innovator in Software as a Service
                           (SaaS) for business. Providing a safer and more useful place for your human
                           generated data. Specializing in; Security, archiving and compliance. To find out
                           more Click Here.




         Disclaimer

         The information contained in this communication from the sender is confidential. It is intended solely for use by the
         recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any
         disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited
         and may be unlawful.

         This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast
         Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your
         human generated data. Specializing in; Security, archiving and compliance. To find out more Click Here.




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

                                                                     8




                                                                                                                                     JVM 006406
            Case 1:11-cv-00691-LAK-RWL Document 2121-3 Filed 10/30/18 Page 10 of 10

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Click Here.




                                                                9




                                                                                                                          JVM 006407
